DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. The Applicant has argued that, due to adding the limitation “wherein the sample stage is configured to support a sample during cryogenic analysis”, that the Danley reference no longer qualifies. However, Danley does indeed teach that the analysis is cryogenic analysis in column 13 line 30 through column 16 line 39. In the course of these 3 columns, several different cryogenic embodiments are discussed. As such the examiner must respectfully disagree with the Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danley (U.S. Patent Number 8066429, from hereinafter “Danley”).
In regards to claim 1, Danley teaches an instrumental analysis system (abstract) comprising an analytical instrument axially aligned with a sample upon a sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39), structure supporting both the attachment and the sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39), and at least one band affixed to the analytical attachment and aligned symmetrically about the axis of attachment (columns 8-11 lines 57-45).
In regards to claim 2, Danley teaches another band structurally supported and symmetrically aligned about the sample stage, the one and the other bands defining portions of the system, the one and the other bands having different temperatures (columns 8-12 lines 57-55).
In regards to claim 3, Danley teaches that the temperature of the one band is greater than the temperature of the other band (columns 8-12 lines 57-55).
In regards to claim 4, Danley teaches that the other portion is proximate the sample (columns 8-12 lines 57-55).
In regards to claim 5, Danley teaches that the other band supports the sample stage (columns 8-12 lines 57-55).
In regards to claim 9, Danley teaches that the structure is sufficiently pliable to provide support but allow for expansion and/or contraction of related portions and/or bands (columns 8-12 lines 57-55).
In regards to claim 10, Danley teaches that the analytical attachment is firmly affixed to the band, and the analytical instrument is axially aligned with the sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39).
In regards to claim 11, Danley teaches that the instrument is configured to have a temperature gradient between the band and the sample stage while maintaining axial alignment of the analytical attachment to the sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39).
In regards to claim 14, Danley teaches a constant distance between the analytical instrument and the sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danley as applied to claim 1 above, and further in view of Nakasuji et al (U.S. Patent Application Publication Number 20080315090, from hereinafter “Nakasuji”).
In regards to claim 6, Danley fails to teach that the analytical attachment is an objective.
Nakasuji teaches that the analytical attachment is an objective (see, i.e., abstract, FIGS. 1 and 3, and numerous other discussions).
In view of the teaching of Nakasuji it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the analytical attachment is an objective. Though Danley is working in thermal imaging, in order to expand imaging to SPM, SEM, or optical microscopy, and objective lens would be necessary for the system to function. As such it would have been an obvious variant.
In regards to claim 7, Danley teaches that the attachment and/or the sample stage are maintained under vacuum (see, i.e., claim 10).
In regards to claim 8, Danley teaches that the system is configured for cryogenic analysis (see columns 13-15, at least).
In regards to claim 13, Nakasuji teaches that the analytical instrument is a microscope objective and the microscope objective and sample are both under vacuum (see, i.e., abstract, FIGS. 1 and 3, and numerous other discussions).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881